— Appeal by defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered January 3,1980, convicting him of attempted robbery in the second degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to suppress certain evidence. Judgment affirmed. Criminal Term properly denied defendant’s motion to suppress the identification by the witness Douglas Gonzalez (see People v Tas, 51 NY2d 915; People v Gissendanner, 48 NY2d 543, 552; People v Moger, 85 AD2d 610; People v Collins, 84 AD2d 35, 41). Gulotta, J. P., O’Connor, Weinstein and Rubin, JJ., concur.